                                                                                                      Case 2:19-cv-00810-JAD-NJK Document 6 Filed 06/03/19 Page 1 of 2



                                                                                            1   Anthony L. Martin
                                                                                                Nevada Bar No. 8177
                                                                                            2   anthony.martin@ogletreedeakins.com
                                                                                            3   Dana B. Salmonson
                                                                                                Nevada Bar No. 11180
                                                                                            4   dana.salmonson@ogletreedeakins.com
                                                                                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                            5   Wells Fargo Tower
                                                                                                Suite 1500
                                                                                            6   3800 Howard Hughes Parkway
                                                                                            7   Las Vegas, NV 89169
                                                                                                Telephone: 702.369.6800
                                                                                            8   Fax: 702.369.6888

                                                                                            9   Attorneys for Defendant SDH Services West LLC
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           10                                  UNITED STATES DISTRICT COURT
                                                                                           11                                    FOR THE DISTRICT OF NEVADA
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                                RODRIGO PADILLA, an Individual;                        Case No.: 2:19-cv-00810-JAD-NJK
                                                                                           13
                                                          Telephone: 702.369.6800




                                                                                                                         Plaintiff,
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                           14                                                       STIPULATION AND ORDER TO EXTEND
                                                                                                vs.                                                    TIME FOR DEFENDANT TO FILE
                                                                                           15                                                            RESPONSE TO PLAINTIFF’S
                                                                                                SODEXO, INC., a Foreign Corporation,                           COMPLAINT
                                                                                           16   DOES I-X; and ROE CORPORATIONS I-X,
                                                                                                                                                                     (First Request)
                                                                                           17                            Defendant.

                                                                                           18

                                                                                           19             Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Defendant SDH Services West LLC1
                                                                                           20   (“Defendant”) and Plaintiff Rodrigo Padilla (“Plaintiff”) hereby request a three-week extension of
                                                                                           21   time, up to and including, June 24, 2019 for Defendant to file its response to Plaintiff’s Complaint
                                                                                           22   (ECF No. 1). The present deadline for Defendant to file its response is June 3, 2019. This is the
                                                                                           23   parties’ first request for an extension of time for Defendant to file its response.
                                                                                           24             This Stipulation is made in good faith and is not intended for purposes of delay. The parties
                                                                                           25   are exploring whether and to what extent they are agreeable to stipulating to arbitrate this matter. If
                                                                                           26   not, Defendant would like the additional time to prepare a response to the Complaint and/or file a
                                                                                           27   Motion to Compel Arbitration.
                                                                                           28   1   Erroneously identified as “Sodexo, Inc.” in Plaintiff’s Complaint.
                                                                                                   Case 2:19-cv-00810-JAD-NJK Document 6 Filed 06/03/19 Page 2 of 2



                                                                                            1          As a result, good cause exists to extend the response deadline. Therefore, the parties
                                                                                            2   respectfully request a three-week extension of time up to and including June 24, 2019 for Defendant
                                                                                            3   to file its response to Plaintiff’s Complaint.
                                                                                            4   DATED this 3rd day of June, 2019.         DATED this 3rd day of June, 2019.
                                                                                            5   HKM EMPLOYMENT ATTORNEYS LLP                       OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                            6                                                      P.C.

                                                                                            7   /s/ Jenny L. Foley                                  /s/ Dana B. Salmonson
                                                                                                Jenny L. Foley, Ph.D.                              Anthony L. Martin
                                                                                            8   Nevada Bar No. 9017                                Nevada Bar No. 8177
                                                                                                Marta D. Kurshumova                                Dana B. Salmonson
                                                                                            9
                                                                                                Nevada Bar No. 14728                               Nevada Bar No. 11180
                                                                                           10   1785 E. Sahara, Suite 300                          Wells Fargo Tower
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                Las Vegas, NV 89104                                Suite 1500
                                                                                           11   Attorneys for Plaintiff                            3800 Howard Hughes Parkway
                                                                                                                                                   Las Vegas, NV 89169
                                                                                           12                                                      Attorneys for Defendant
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           13
                                                          Telephone: 702.369.6800




                                                                                                                                                 ORDER
                                                            Las Vegas, NV 89169




                                                                                           14
                                                             Wells Fargo Tower




                                                                                           15          IT IS SO ORDERED.
                                                                                           16
                                                                                           17                                                    UNITED  STATES
                                                                                                                                                 United States   DISTRICT
                                                                                                                                                               Magistrate    COURT JUDGE
                                                                                                                                                                          Judge

                                                                                           18                                                    June 4, 2019
                                                                                           19                                                    DATED
                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26
                                                                                           27

                                                                                           28


                                                                                                                                                    2
